Citation Nr: 0313184	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  03-11 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for residuals of 
frostbite of the hands and feet.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



REMAND

The veteran served on active duty from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claims for 
service connection for hypertension, a heart disorder, and 
residuals of frostbite of the hands and feet.  The veteran 
filed a timely appeal to these adverse determinations.

In reviewing the veteran's claims file, the Board observes 
that VA recently received a statement from the veteran's 
service representative dated May 12, 2003 requesting that the 
veteran be afforded an opportunity to testify at a hearing 
before an RO hearing officer prior to Board appellate review 
of his claims.  In a subsequent Report of Contact in June 
2003, the veteran's service representative clarified that the 
veteran was seeking a local hearing before an RO Decision 
Review Officer. Therefore, in order to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

The RO should schedule a hearing before a 
Decision Review Officer.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the 


matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




